DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Status of Claims
A Preliminary Amendment, filed on 27 September 2019, amended claims 1-26.  Claims 1-27 are pending.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-24 and 26-27, drawn to a composition in the form of microgranules, each microgranule comprising: i) a core comprising: a) one or more physiologically active substances selected from the group consisting of amino acids, vitamins, enzymes, proteins, carbohydrates, probiotic microorganisms, prebiotic foods, mineral salts, choline derivatives of choline and organic acids; and b) a matrix comprising substances selected from the group consisting of binding substances, inert substances and extrusion .
Group II, claim(s) 25, drawn to a process for preparation of a rumen-resistant composition.
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
Unity of invention may be lacking where it is not possible to define a technical relationship among these inventions involving one or more of the same or corresponding special technical features.  For the purpose of this analysis, the special technical feature is a composition in the form of microgranules, each microgranule comprising: i) a core comprising: a) one or more physiologically active substances selected from the group consisting of amino acids, vitamins, enzymes, proteins, carbohydrates, probiotic microorganisms, prebiotic foods, mineral salts, choline derivatives of choline and organic acids; and b) a matrix comprising substances selected from the group consisting of binding substances, inert substances and extrusion adjuvants; and ii) at least one core coating layer; wherein each core further comprises at least one disintegrant agent in an amount by weight of between 1.5% and 6.5%.   
In the instant case, the identified common feature cannot be considered “special” in light of the teachings of the prior art.  Specifically, the composition in the form of microgranules, each microgranule comprising: i) a core comprising: a) one or more physiologically active substances selected from the group consisting of amino acids, vitamins, enzymes, proteins, carbohydrates, probiotic microorganisms, prebiotic foods, mineral salts, choline derivatives of choline and organic acids; and b) a matrix comprising substances selected from the group consisting of binding substances, inert substances and extrusion adjuvants; and ii) at least one core coating layer; wherein each core further comprises at least one disintegrant agent in an amount by weight of between 1.5% and 6.5% is obvious in light of the teachings of Nocek (US 2016/0183558 A1, effective filing date of 31 January 2016).  Nocek is primarily directed towards dietary particle compositions for ruminant feed (abstract).  Nocek discloses a dietary particle composition that comprises a core and a core coating layer (paragraph [0004]).  Nocek discloses that the cores are ground to a granular material having an average particle size of including about 1.0 mm (e.g. microgranules) (paragraph [0027]).  As evidenced by the instant specification, the core of the microgranules have a diameter between 0.5 mm and 2 mm (paragraph bridging pages 13 and 14 of the instant specification). Nocek discloses that the core includes an amino acid, a mineral, a vitamin, carbohydrate compound and a protein compound (paragraph [0035]).  Nocek discloses an embodiment where the core comprises a bulking agent including silicate and kaolin (e.g., matrix/inert substances) (paragraph [0049]).  As evidenced by the instant specification, inert ingredients include silicates and kaolin (page 6, lines 9-12).  Nocek discloses that the core includes at least one emulsifying agent (e.g. disintegrant) having both emulsifying and pelletizing effects (paragraph [0051]).  Nocek discloses that the amount of the emulsifier in the dietary particle composition is about 0.01% by weight to about 2.0% by weight of the dietary particle composition (paragraph [0053]).  
Consequently, the inventions identified according to the claims in Groups I-II lack unity of invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.  
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.  

Election of Species  
This application contains claims directed to more than one species of the generic invention and claims which are generic to disclosed patentably distinct species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is elected, the following species elections are required:
A single specific active substance or a single combination of specific active substances (e.g., see page 5, lines 20-25 of the instant specification);
A single specific matrix substance or a single combination of specific matrix substances (e.g., see page 5, lines 30-31; and page 6, lines 1-12).
A single specific disintegrant or a single combination of specific disintegrants (e.g., see page 7, lines 11-19); and
A single specific polluting substance or a single combination of specific polluting substances (e.g., page 10, lines 20-28).
If Group II is elected, the following species elections are required:
A single specific active substance or a single combination of specific active substances (e.g., see page 5, lines 20-25 of the instant specification);
A single specific matrix substance or a single combination of specific matrix substances (e.g., see page 5, lines 30-31; and page 6, lines 1-12).
A single specific disintegrant or a single combination of specific disintegrants (e.g., see page 7, lines 11-19); and
A single specific polluting substance or a single combination of specific polluting substances (e.g., page 10, lines 20-28).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P. NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN P NGUYEN/
Examiner, Art Unit 1619




/Robert T. Crow/Primary Examiner, Art Unit 1634